.-.,                             R




                                 NEP     “GENE
                          0



                                            Superseded by subsequent
                                            changes in the law


Honorable A. E. Sutton
County Auditor
Anderson County
Palestine, Texas

Dear Sir:                         Opinion No. O-6273
                                  Re: Use of machinery, equipment,
                                  and employees of county, financed
                                 out of oounQ~ funds, for work on city
                                  owned airport which lies outside the
                                  oity limits.

        Your rseont request for an opinion of this department on the
above stated question has been received, and from which we quote the
follcv~ing:

"The City of Palestine wants one of the conunioeionersto use the maahirrery
and equipmmt of Anderson County and the county employees who usually work
on the pulilie1aoad8of Anderson Bounty, ta do work 0~ the airport of the
City of Palestine, which lies outside of the city limits. The City of
Palestine wants the county to furnish such material and equipment free of
chanrge, and wants the men employed in the %ark paid by Anderson County.

"Pleasedvise me whether or not the Coun$y Commissioner can legally use
the rpaohineryand equip,ent, and employees of the county, to be furnished
and paid for out of the funds of Auderson County as abcva explained."

        It is elementary, of ocurse that counties aot tiiroughtheir govern-
ing bodies, the ccmmissiowst court, whose authority is strictly limited
to J&G powers expressly or impliedly aonferrod by law.

        &der Article 1269h, Vernon's Annotated Civil Statute;:,either a
city or a county may establish, maintain, operate, lease or sell to the
Federal Government an airport, but the methods therein prcvidad are 8x-
cl.dsiveand there is B@ legislative authori@ for the city to ow7.l the
airport nnd the county to maitain same at the expense of the county.

        In opinion NC. O-5230. this dspartint held that, legislative
authority lacking, a city and county may not jointly acquire and operate
an airport. I will enclose said opinion for yoir observation.
Hon. A. E. Sutton, pays 2 (O-6273)




        Probably, the nale.that applies to and controls this case is that
where a power is g:snted,nnd the method of its exercise presoribed, the
prescribed method excludes all others, and must be followed. (Citizens*
BP& V.-City of Terrell, 14 S.% 1003).

        The Legislature (Article 126921)has given to both the cities and
the counties the authority to operate and maintain an airport, but this
authority is for independent action on the part of either. Therefore, it
is the opinion of t!lisdepartment that a aounty ocmmissioaer cannot legal-
ly use the machinery and equipment and employees of the county to be fur-
nished and paid for cut of the funds of the county for vork onci6tyowed
airport, regardless of where the city airport is sltueted.

                                              Yours very truly

                                         ATTORNEY GENEFU   OF TEXAS

                                          By /s/ Jno. C. Knorpp


                                                 John C. Knorpp
                                                      Assistant
APPROVED NOV 15, 1944
/d Grover Sellers
ATTORNRYGIXiWRALOFTEKAS


JCKrfo: 86~                                     Approved
                                            Opinion Committee
                                                ByBIVB
                                                Chairman